DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/903,992 application filed June 17, 2020, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been fully considered.

Claim Interpretation
Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” [In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966].  In this case, the catalysts of instant claims 7, 13, and 20 have been interpreted as comprising a functionalized carbonaceous support having metal nanoparticles attached thereto.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite a “dried slurry.”  However, it is well known that a slurry is a suspension of particles in a liquid medium, typically water.  Drying evaporates the liquid phase.  Therefore, a dried slurry is a 
Claims 1, 8, and 14 recite “[a] method of making a solid-supported metal-catalyst…”  However, none of the process or method steps result in the preparation or recovery of a catalyst.  Therefore, it is not clear if the recited methods actually make a catalyst.
Claim 14 recites “dispersing a carbonaceous support in ethylene glycol to form a dispersion for a first period of time, the carbonaceous support having one or both of nitrogen-containing functional groups and oxygen-containing functional groups; mixing the dispersion for a second period of time to form a suspension, the second period of time being longer than the first period of time…”  It is not clear what the difference between a dispersion and a suspension is.  A dispersion is “is a system in which distributed particles of one material are dispersed in a continuous phase of another material” and a suspension is “a heterogeneous mixture of a fluid that contains solid particles sufficiently large for sedimentation.”  The definition of dispersion is obviously broader than the definition of a suspension.  However, in this case, it is clear that the distributed particles of one material is a solid (the carbonaceous support) and the continuous phase of another material is a fluid (ethylene glycol).  Therefore, in the context of the claim, a dispersion and suspension appear to be the same.  If such is the case, then there are not two different times.  The dispersing and first mixing step are performed in one period of time.  If a suspension and a dispersion are different, the claim should make it clear what the difference is; e.g., perhaps a dispersion may be formed under ultrasonic treatment.  For purposes of continued examination, the Examiner is treating a dispersion and a suspension as the same with a single time period.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-10 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al in ACS Catalysis (2017, vol. 7, pp. 2720-2724).
Li et al discloses palladium nanoclusters on nitrogen functionalized porous carbon [see, e.g., title].  Li et al discloses that “MSC-30 [a commercial activated carbon – Examiner’s insertion] was thermally treated with urea at 300 °C (denoted as N-MSC-30-one), followed by a second urea-treatment process at different temperatures to yield N-MSC-30 supports (denoted as N-MSC-30-two-T, where T represents the temperature used in the second heat-treatment step; T = 150, 175, 200, 250, and 300 °C). Pd/N-MSC-30 catalysts were prepared by a typical wet chemical impregnation and reduction method. Namely, 100 mg of the as-prepared support materials were dispersed into 5 mL H2O by sonication and then mixed with 0.6 mL of K2PdCl4 aqueous solution (0.1 M) to form a homogeneous dispersion. Subsequently, 30 mg NaBH4 in 1 mL of 2 M NaOH was added into the above dispersion. The mixture was shaken vigorously to produce the catalysts” [see last paragraph on left hand side on page 2721 and first paragraph on right hand side of the same].  The sodium borohydride (NaBH4) in aqueous NaOH (2M) corresponds to the solution comprising a reducing agent of instant claim 8.  The N-MSC-30-two-T corresponds to the “carbonaceous support having one or both of nitrogen-containing functional groups and oxygen-containing functional groups” of the same.  
With respect to claim 12, see Pd content of the catalysts in Table S1 in the supporting information provided by Li et al [p S19].

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radkevich et al in Applied Catalysis A: General (2008, no. 335, pp. 241-251).
Radkevich et al discloses a palladium catalyst comprising a surface functionalized activated carbon support or carrier.  The support or “carrier was treated with aqueous solutions of either 15% H2O2 (sample 2:SAC [stone-fruit activated carbon – Examiner’s insertion]/H2O2) or 30% HNO3 (sample 3: SAC/HNO3). H2O2 treatment was carried out at room temperature for 4 h, while treatment with nitric acid was carried out by boiling 1 g SAC in 4 ml HNO3 on a sand bath with a reflux condenser for 2 h. After the oxidative treatments the samples were washed with distilled water until pH neutral then dried at 120o C” [see 2nd paragraph under the heading “Experimental” on page 242].  Radkevich et al further discloses “[p]alladium impregnation was performed at pH 9 using the required amount of an aqueous solution of tetraminopalla-dochloride Pd(NH3)4Cl2  with a Pd concentration of 1.25 mg/ml to achieve a final Pd loading of 0.5 wt%. The slurry was held at 40o C while stirring to evaporate excess water [the solvent –Examiner’s insertion] after which samples were dried in air at room temperature for 24 h.  Reduction of Pd-containing samples was carried out at 250oC under flowing of hydrogen for 2 h. Samples were heated from 20 to 250oC using a temperature ramp of 5oC/min” [see 5th paragraph under the heading “Experimental”].  The oxidatively treated samples above correspond to the “carbonaceous support having one or both of nitrogen- containing functional groups and oxygen-containing functional groups” of the instant claim 1.  The reduction at 250o C under a hydrogen atmosphere corresponds to the calcining step of the same.  Note that the heating from “20 to 250oC using a temperature ramp of 5oC/min” corresponds to the raising step of instant claim 6, and the reduction at 250o C for 2 hours corresponds to the maintaining step of the same.  Since the method of preparation is similar to the claimed method of instant claim 1, it is 
With respect to claim 5, 0.5 wt % palladium corresponds to 0.5 g palladium in 100 g solution or approximately 0.5:100, which is within the recited ratio.
With respect to claim 7, the reduced Pd-containing samples correspond to the solid supported metal catalyst.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al in ACS Catalysis (2017, vol. 7, pp. 2720-2724).
Since the method of preparation of the catalyst of Li et al is the same as the claimed method of instant claim 8, it is expected, absent evidence to the contrary that the palladium forms monometallic and bimetallic nanoparticles. 
Claims 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al in Science China (2013, vol. 56, no. 7, pp. 911-916).
Chang et al discloses a silver nanoparticles catalyst supported on a treated carbon black (CB) support.  Chang et al specifically teaches “the CB (Vulcan 72-XC, Cabot) support was firstly pre-treated with nitric acid (HNO3 concentration: 14.6 M), in order to form functional groups that can act as anchoring sites for metal nanoparticles. Then the HNO3-treated CB (100 mg) was added to ethylene glycol (50 mL) and sonicated for 30 min to form CB dispersion. In parallel, silver nitrate (AgNO3, 37 mL, 0.1 M) was added to ammonia (NH3·H2O, 111 mL, 0.1 M) to form silver ammonia solution. Subsequently, the CB dispersion was mixed with the silver ammonia solution, followed by the addition of sodium hydroxide (NaOH, 4 mL, 1 M) with vigorous stirring at 120o C for 1h. Finally, the resulting precipitate was filtered, washed by distilled water, and dried in a vacuum at 80o C for 24 h. In this way, the Ag/CB catalyst with a theoretical Ag mass loading up to 400 wt.% was obtained” [see 1st paragraph under the heading “2.1 Preparation and characterization of Ag/CB catalyst”].  The step: “HNO3-treated CB (100 mg) was added to ethylene glycol (50 mL) and sonicated for 30 min to form CB dispersion” corresponds to dispersing and first mixing step of 
With respect to claim 17, since the method of preparation of the catalyst of Chang et al is the same as the claimed method of instant claim 14, it is expected, absent evidence to the contrary that the silver forms monometallic and bimetallic nanoparticles.
With respect to claim 18, while Chang et al does not disclose the recited pH, said pH is a result effective variable; that is, a variable that achieves a recognized result.  In this case, the result is precipitation of silver to form metal nanoparticles.  Applicant is reminded that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” [In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235].
With respect to claim 19, while Chang et al does not disclose the recited ratio, but instead recites a higher concentration of Ag to support, there is certainly nothing inventive about a lower Ag to support ratio.  For example, Chang et al clearly discloses “[p]robably, the sensitivity of detection for hydrazine can be greatly improved by increasing the Ag loading. However, to the best of our knowledge, the ultra high loading Ag/CB catalysts for the detection of hydrazine have not been studied. In this paper, we attempted to synthesize ultra-high loading Ag/CB catalysts to investigate the sensitivity of detection of hydrazine” [see last paragraph on page 911 and first paragraph on page 912].  See also MPEP 2144.03(B).
With respect to claim 20, the Ag/CB catalyst corresponds to the claimed catalyst.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772    
October 22, 2021